Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issues involved herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
*453Upon the facts agreed to, and following the authority cited, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any additions made by the importers on entry to meet advances made by the' appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.